Citation Nr: 1427639	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-49 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for the claimed disabilities.

A video conference hearing was held in August 2010 with the Veteran in Des Moines, Iowa, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The above stated issues were previously remanded in March 2011 for further development.  That development having been achieved, the issues are now ready for appellate review. 

Subsequent to the aforementioned remand, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss due to any incident of his military service.

2.  The preponderance of the evidence is against a finding that the Veteran has tinnitus due to any incident of his military service.

3.  The preponderance of the evidence is against a finding that the Veteran has a stomach condition due to any incident of his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service and service incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2013).

3.  A stomach condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A February 2008 letter explained the evidence necessary to substantiate a claim for service connection.  The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  As VCAA notice was completed prior to the initial AOJ adjudication of the claims such notice was compliant with Pelegrini. 

In a March 2011 remand the Board requested that addendum opinions be obtained or alternatively that the Veteran be afforded VA examinations to obtain etiological opinions with respect to the Veteran's claims.  VA examinations including opinions with regard to etiology were obtained.  Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, VA treatment records, private treatment records and reports of May 2008, June 2008, and April 2011 VA examinations.  VA has a duty to ensure the resulting medical opinions are adequate.  Barr v. Nicholson, 21 Vet.App.303, 312 (2007).  The April 2011 examination reports reflect review of the claims file, and interview and examination of the Veteran.  The examinations are informed, medically competent and responsive to the issues under consideration.
The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2013). 

Merits of the Claims

The Veteran contends that he has bilateral hearing loss, tinnitus, and a stomach condition that are related to his active duty service.  There is no competent, probative evidence linking his claimed disorders to military service and the claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease, those such diseases listed in 38 C.F.R. § 3.309(a), shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The United States Court of Appeals for Veterans Claims (Court or Veterans Court) has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau, supra.; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

I. Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988). The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran served as a radio communications analyst, and also reported noise exposure from the firing range and aircraft on the flight line.  He is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss while in service.
Service treatment records are negative for any complaints, treatment, or diagnoses of sensorineural hearing loss.  The Board notes that the Veteran was seen in January 1975 for hearing loss due to cerumen impaction.

During the Veteran's enlistment examination in December 1972, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
5
0
5
5

During the Veteran's January 1976 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Veteran was afforded a VA examination in May 2008 and was diagnosed with bilateral sensorineural hearing loss.  He reported that he had some occupational noise exposure from range hoods in his work as a chef, but no recreational noise exposure.  The examiner concluded that current hearing loss was not related to noise exposure in service because the Veteran's hearing was normal at the time of his separation.

The Veteran was afforded another VA examination in April 2011.  He reported military noise exposure from small arms and machine guns during training exercises and from aircraft when traveling outside his office where he held communications and clerical positions.  He denied occupational and recreational noise exposure.  He was diagnosed with normal to moderate sensorineural hearing loss in his right ear and normal to moderately severe sensorineural hearing loss in his left ear.  The examiner opined that the Veteran's hearing loss was less likely than not related to his active duty service because there is no record of hearing loss at or near the time of his active duty service.  The Veteran's audiograms at entrance into service and separation from service were within normal limits and a comparison of the two found no significant difference.  

The Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board acknowledges that the Veteran is competent to report his symptoms of bilateral hearing loss, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan, supra.; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Buchanan, supra.; Jandreau, supra.; Barr, supra.

The Board notes that while the Veteran asserts that he currently has hearing loss that has been present since service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.  In this case, the Board has accorded more probative value to the April 2011 VA examiner's opinion.  The examiner provided a rationale for the opinion based on objective findings and reliable principles, that is that there is no evidence of bilateral hearing loss until many years after the Veteran's separation from service.  In summary, the competent and probative opinion establishes that the evidence does not provide a basis upon which to link the Veteran's hearing loss disability to service.

Finally, while acknowledging the Veteran's contentions that his hearing loss started in service, the Board nevertheless finds that the approximately 30 year lapse in time between the Veteran's active service and the first complaints of hearing loss weighs against the Veteran's claim.  While, again, contemporaneous evidence is not required, in this instance it is reasonable to believe that if the Veteran had hearing loss he would have sought medical care.  There is no evidence that the Veteran ever sought treatment for any hearing problem; this serves as evidence of diminished credibility.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not been shown to have the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In consideration of all the above, the Board finds that while the Veteran does have a current diagnosis of bilateral hearing loss, according to 38 C.F.R. § 3.385, there is no probative medical evidence linking the Veteran's current diagnosis of bilateral hearing loss with his active duty service.  As such, the preponderance of the evidence is against the Veteran's claim and service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

II. Tinnitus

In addition to bilateral hearing loss, the Board notes that the Veteran has a claim for service connection for tinnitus.  While the Veteran may have been exposed to acoustic trauma while in service, acoustic trauma sustained in service, in and of itself, is not considered a disability for VA purposes; i.e. warranting service connection or compensation.  The Veteran's service treatment records are absent any complaints of tinnitus or "ringing in the ears" during active duty service. 

The Veteran was afforded an audiology consult in November 2007 in which he denied having any ringing in his ears.  At his May 2008 VA examination the Veteran reported that he had "slight ringing" in the ears, "maybe" once a day, and "probably" since service.  The examiner noted that all of the Veteran's time frames were estimates and given in vague terms.  The examiner opined that with the denial of tinnitus at the November 2007 consult and no evidence of complaints of tinnitus in service, the Veteran's current reported tinnitus was not related to noise exposure during active duty service.  

The Veteran was afforded another VA examination in April 2011.  The Veteran reported recurrent bilateral tinnitus since his military service, not constant tinnitus, but rather intermittent, recurrent tinnitus.  The examiner noted the Veteran's tinnitus was associated with his hearing loss.  The examiner opined that tinnitus was less likely as not caused by or the result of military noise exposure because there was evidence that the Veteran had not had tinnitus since active duty service as noted in the denial of tinnitus at the November 2007 audiology consult. 

Finally, the Board acknowledges that the Veteran is competent to report symptoms of tinnitus, and the Board accepts that he was exposed to noise during service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan, supra.; Washington, supra.; Jandreau, supra.; and Barr, supra.  The Veterans Court held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  In this instance the Veteran initially denied having any ringing in his ears, and even subsequently was noted to provide vague statements regarding the time frame of when his tinnitus began. 

The April 2011 VA examiner's addendum opinion is the most probative medical evidence addressing the etiology of the Veteran's disorder, because it was clearly factually informed, medically based and responsive to this inquiry.  As held by the Veterans Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the April 2011 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's tinnitus.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Therefore, having reviewed the Veteran's April 2011 VA examination report, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. A Stomach Disorder

The Veteran contends that he has a stomach condition that is related to his active duty service.  As the more probative evidence fails to link the Veteran's stomach condition with his active duty service, the claim will be denied. 

The Veteran was afforded a VA examination in June 2008.  The examiner concluded that the Veteran's current abdominal pain and diverticulitis were less likely than not related to his gastroenteritis in service.  She based her conclusion on the fact that the Veteran had one episode of cramping pain in service, then had no further abdominal issues until 2007.  The June 2008 VA examiner, however, did not take note of the Veteran's second documented complaint of stomach cramps in service in August 1973, or treatment records dated 1985 through 1988 which showed complaints and treatment for epigastric distress, nausea, and abdominal pain.  Therefore, a supplemental opinion was requested to address this additional evidence.  

In this regard, an addendum opinion was provided in April 2011.  The examiner reviewed the Veteran's claims file and opined that it was less likely as not that the Veteran's currently diagnosed, diverticulitis, was related to an injury or illness incurred during active duty.  The examiner's rationale was that the development of diverticulosis and diverticulum is independent of occupation and is generally accepted as a developmental condition whereby there is a weakening of the fascia and muscle lining of the colon.  It was noted to be quite common in older populations.  The examiner then noted that the Veteran's complaints of stomach pain in service were noted to be gastritis which is a condition of the stomach, whereas, diverticulitis is a condition associated with the large intestine (colon).

Laypersons are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  As a lay person, the Veteran is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, his opinion is not competent with regard to an assessment as to etiology.  With regard to the Veteran's claim for a stomach condition, the Board finds that the lay statements as to a nexus are outweighed by the probative medical evidence of record which does not relate the Veteran's currently diagnosed diverticulitis to any incident of the Veteran's military service.

The April 2011 VA examiner's addendum opinion is the most probative medical evidence addressing the etiology of the Veteran's disorder, because it is clearly factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion which was based on a review of the file.  The examiner reviewed the Veteran's medical history and determined that his stomach issues in service were not related to his current diagnosis of diverticulitis which is associated with the small intestines.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the April 2011 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's stomach condition.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Therefore, having reviewed the Veteran's April 2011 VA examination report, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a stomach condition.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a stomach condition is denied.


 
______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


